DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to applicant's communication of December 15, 2021. The rejections are stated below. Claims 1-3, 5-9, 11-12, and 23-32 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

Claim Interpretation
3.	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  
Contingent Limitations
4.	Contingent limitations are generally not given patentable weight. For example, if a claim states that a step occurs if a condition is met, the broadest reasonable interpretation of the claim does not require that the contingent step occurs because the condition may not be satisfied. System claims differ in that even if a condition is not met, the structure for performing the contingent limitation is given patentable weight. See MPEP 2111.04(II); see also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
	Claim 1 recites “based on determining that a user is exiting the first user interface…”, “determining whether…” is optional. The prior art need only teach the preamble- an online tax preparation system. Therefore, this limitation does not differentiate the claim from the prior art.

Intended Use
5.	Claim 1 recites “A method… the method comprising executing instructions by a the processor of the server computing device to cause the server computing device” The language “to cause…” is intended use and does not have patentable weight (MPEP 2103 I C).  

to cause the server computing device to perform…” also.” The language “to perform…” is intended use and does not have patentable weight (MPEP 2103 I C).

7.	Claims 1 and 7 each recites “in response… to present…” also.” The language “to present…” is intended use and does not have patentable weight (MPEP 2103 I C).

8.	Claim 31 recites “executing… to determine…” also.” The language “to determine…” is intended use and does not have patentable weight (MPEP 2103 I C).

Response to Amendment/Arguments
9. 	  Applicant’s arguments concerning 35 U.S.C. 101 have been considered but are not persuasive.   Examiner relied on Alice Corp. v. CLS Bank International, 573 U.S. 208 (2014) and 2019 PEG Guidance for the basis of the rejection.  According to Appellant’s specification, “The invention relates to tax return preparation (0002)”.  The abstract idea of tax return preparation (0002) corresponds to Certain Methods of Organizing Human Activity (sales activities or business relations). The courts have indicated mere automation of manual processes, such as using a computer may not be sufficient to show an improvement in computer-functionality MPEP 2106.05(a).  With respect to the additional elements of computing device comprising a camera, images of the rental property, and server are not integrated into processing a transaction.  Because the additional elements are not integrated, the additional elements merely provide the environment in which abstract idea is being used therefore 

Claim Interpretation
10.	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility2. See MPEP 2103(c).  


Intended Use
11.	Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
	Claim 1 recites “method implemented by a server computing device including a memory and a processor, the server computing device executing an electronic tax return preparation system for generating textual explanations for tax questions to be presented on a display of a user computing device in communication with the server computing device over a network, the electronic tax return preparation system utilizing a modular system architecture with multiple independent computer-executable software components, the electronic tax return preparation system being stored at least partially as computer-executable instructions in the memory of the server computing device, the method comprising executing the instructions by the processor of the server computing 
based on determining that a user is exiting the first user interface, generating a completeness graph by comparing the user tax data with a previously generated completeness graph; storing the generated completeness graph in the memory;
displaying a second user interface and receiving an update to the user tax data via the displayed second user interface; retrieve the stored completeness graph from the memory in response to receiving the update to the user tax data…” is intended use and not given patentable weight. 
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12.	 Claims 1-3, 5-9, 11-12, and 23-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of tax return preparation without significantly more. 
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 7.

The claim 1 recites: a method implemented by a … … … including a … and a …, the … … …executing an … tax return preparation system for generating textual explanations for tax questions to be presented on a user  display of a … … device in communication with the … … … over a …, the electronic tax return preparation system utilizing a … … … with multiple independent … … …, the …tax return preparation system and being stored at least partially as …-… …in the … of the … … …, the method comprising executing the instructions by the … of the … … … to cause the … … … to perform:
displaying a first … … and receiving a user tax data via the displayed first … …;
based on determining that a user is exiting the first … …, generating a completeness graph by comparing the user tax data with a previously generated completeness graph;
storing the generated completeness graph in the …;
displaying a second … … and receiving an update to the user tax data via the displayed second … …;
retrieve the stored completeness graph from the … in response to receiving the update to the user tax data;

identifying a question associated with a variable for a textual explanation by analyzing a completeness graph … …being represented by the completeness graph, retrieved from the …, and being coded with one or more tax rules to determine whether  the identified variable is at least one of the respective questions and is associated with an identity of the respective node of the completeness graph; 
identifying a plurality of terms corresponding to the identified question and other questions adjacent the identified question within the completeness graph by analyzing the completeness graph … … and the identified question associated with the variable; 
automatically generating the textual explanation for the identified question using the identified plurality of the terms; 
indexing the generated textual explanation logically associating the generated textual explanation to the identity of the respective … of the completeness graph such that the generated textual explanation is identified using the identity of the respective node of the completeness graph, thereby modifying the completeness graph, 
receiving additional user tax data from the shared … … and through an automatic crawling of user specific …, the additional user tax data being stored in an MeF schema;

generating one or more non-binding suggestions based at least in part upon the one or more of the questions, 
processing the one or more the non-binding suggestions and determining at least one question associated with the empty variable and to be answered within the completeness graph;
determining whether a respective textual explanation is indexed to the at least one question corresponding to a respective node of the completeness graph; 
in response to determining that the respective textual explanation is indexed to the at least one question, generating and outputting a …… presentation to present the at least one question and a … …object associated with the respective textual explanation to the user through the display of the user … …, 
receiving a response to the at least one question, associated with the empty variable, and updating the completeness graph using the received response”. These limitations (with the exception of italicized limitations) describe an abstract idea of generating explanation assets for tax questions for tax return preparation and corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions). The claim also recites a server, computing device including a memory and processor, user interface of a user computing device, memory, electronic tax return 
This judicial exception is not integrated into a practical application. The additional elements, e.g., a server computing device including a memory and processor, user interface of a user computing device, memory, electronic tax return preparation system utilizing a modular system comprising a tax logic agent, explanation generation engine, nodes, natural language generator, computing device, completeness graph, user interface controller are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106; see also USPTO: July 2015 Update: Subject Matter Eligibility):
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the 

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”);

iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;


The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claim 1 and hence claim 7 is rejected on similar grounds as claim 1.

The limitations of claim 2-3, 5-6 further define the abstract idea and are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 

The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 1-3, 5-9, 11-12, and 23-32 are directed to an abstract idea. Thus, the claims 1-3, 5-9, 11-12, and 23-32 are not patent-eligible.


Claim Rejections – 35 USC §112
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-3, 5-9, 11-12, and 23-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Lack of Algorithm
15.	Claims 1 and 7 each recites “A method… the electronic tax return preparation system utilizing a modular system architecture with multiple independent computer-executable software components”. The Specification does not describe how, the electronic tax return preparation system utilizes a modular system architecture with multiple independent computer-executable software components (0060, “by utilizing a modular system architecture”).  Nor does it define what a “modular system architecture” is.  Additionally, the Specification does not describe how the electronic tax return preparation system is “stored partially as computer-executable instructions…”(preamble). Dependent claims 1-3, 5-9, 11-12, and 23-32 do not remedy the deficiency of the independent claims and stand rejected on the same grounds. (MPEP 2181 IV: MPEP 2161 01 I)
16.	Claims 1 and 7 each recites “indexing… such that the generated textual explanation is identified using the identity… thereby modifying the completeness graph”. However, the specification does not disclose how the textual explanation is identified. In 
17.	Claims 1 and 7 each recites “indexing… such that the generated textual explanation is identified using the identity… thereby modifying the completeness graph”. However, the specification does not disclose how the textual explanation is identified. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I)
18.	Claims 1 and 7 each recites “automatically identifying an empty variable in a completeness graph…”. Paragrsph 0097 describes taking snapshots of an empty variable/node. Therefore, it appears that Applicant is equating an “empty variable” with an “empty variable/node”, however “empty variable/node” is not a term of art. Hence, one of ordinary skill has not been apprised of how Applicant intends the function to be performed. (MPEP 2181 IV: MPEP 2161 01 I)
19.	Claims 1 and 7 each recites “identifying… being coded… to determine… thereby qualifying a user… …”. Applicant is merely describing the result (qualifying a user) but not how the result is achieved by merely “identifying a completeness graph data structure”. “indexing the generated textual explanation logically associating… such that 
20.	Claims 1, 7, and 30 each recites “identifying… questions required to complete a tax topic determination…”. However, the specification does not disclose “how the identifying… questions required to complete a tax topic determination”. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I)
21.	Claim 9 recites “… the variable is represented by one of the beginning node and the respective intermediate nodes”. However, the specification does not disclose the variable is represented by one of the beginning node and the respective intermediate nodes. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I)
22.	Claim 25 recites “… without user input”. According to the Specification, “without user input” means “from other computer data sources” (paras 139, 152, 167). To one of ordinary skill “without user input” is associated with the user. However, the Spec describes the action in the context of computers communicating with each other “from other computer data sources”. Therefore, Applicant has not provided to one of ordinary skill how a user interface presentation is generated and outputted without user input. 

23.	Claim 26 recites “… the respective arcs… are indicative of respective responses to the respective Boolean expressions”. However, the specification does not disclose the respective arcs… are indicative of respective responses to the respective Boolean expressions. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I)
24.	Claim 28 recites “… the user interface object selectable to trigger…”. However, the specification does not disclose the user interface object selectable to trigger. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I)
New Matter
25.	 Claims 1 and 7 each recite “A method… stored partially as computer-executable instructions…”. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. The written description stored partially as computer-executable instructions” is not found in the Specification. 

26.	 Claims 1 and 7 each recite based on determining that a user is exiting the first user interface…”. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. ‘Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed.” The limitation of “based on determining that a user is exiting the first user interface…” is not found in the Specification. 

27.	 Claims 1 and 7 each recite “A method… stored partially as computer-executable instructions…”. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a stored partially as computer-executable instructions” is not found in the Specification. 

Claim Rejections – 35 USC §112


28.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


29.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Unclear Scope
30.	Claims 1 and 7 each recite “identifying… by analyzing a completeness graph data structure…, retrieved from memory… being coded… to determine… thereby qualifying a user…” The claim is silent as to what performs these functions. Therefore, the scope is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).  

31.	Claims 24 and 28 each recite “… the user interface object selectable to trigger…” Unclear whether the limitation is directed to functionality of the “object” or how a user interacts with the user interface object. Therefore, the scope is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).  

Relative Term
32.	Claim 1 recites “generating… non-binding suggestions…” Paragraphs 0090-0091… disclose suggestions such as questions from a decision table, but not what makes a suggestion non-binding.

33.	Claim 31 recites “… particular priority…” which is a relative term that renders the claim indefinite.  The term "particular priority " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Means Plus Function
34.	Claims 1 and 7 each recite:
	“electronic tax return preparation system for generating… the electronic tax return preparation system utilizing……”;
Claim 6 recites:
	“… the data field… configured to be fillable…
	Claim 31 recites:
	“… the at least configuration file specifying.”.
	
35.	The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “operable to”, that are coupled with functional language, “acts”, without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers. 
The claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections – 35 USC 102

36.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 

form the rejections under this section made in this Office action.

A person shall be entitled to a patent unless -







37.	Claims 1-3, 5-9, 11-12, and 23-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parker [US Pub No. 2016/0162459 A1].

38.	Regarding claims 1 and 7, Parker discloses a method and system implemented by a server computing device including a memory and a processor, the server computing device executing an electronic tax return preparation system for generating textual explanations for tax questions to be presented on a display of a user computing device in communication with the server computing device over a network, the electronic tax return preparation system utilizing a modular system architecture with multiple independent computer-executable software components , the electronic tax return preparation system being stored at least partially as computer-executable instructions in the memory of the server computing device, the method comprising executing the instructions by the processor of the server computing device to cause the server computing device to perform (Figure 1, 0027-0028, 0035, 0039):
displaying a first user interface and receiving a user tax data via the displayed first user interface (Figure 1, 0027-0028, 0035, 0039);
based on determining that a user is exiting the first user interface, generating a completeness graph by comparing the user tax data with a previously generated completeness graph (Figure 1, 0027-0028, 0035, 0039);

 	displaying a second user interface and receiving an update to the user tax data via the displayed second user interface (Figure 1, 0027-0028, 0035, 0039);
retrieve the stored completeness graph from the memory in response to receiving the update to the user tax data (Figure 1, 0027-0028, 0035, 0039);
identifying a question associated with a variable for a textual explanation by analyzing a completeness graph data structure (Figure 1, 0027-0028, 0035, 0039) being represented by the completeness graph, retrieved from the memory, and being coded with one or more tax rules to determine whether the updated user tax data satisfies the completeness graph thereby qualifying a user to receive a corresponding tax deduction, the completeness graph comprising a plurality of interconnecting and logically dependent functional nodes being connected with respective arcs representing tax rules and regulations for determining a particular tax topic qualification, the plurality of interconnecting functional nodes comprising a beginning node, a plurality of intermediate nodes, and a termination node, the beginning node and the plurality of intermediate nodes representing respective textual questions required to complete a tax topic determination, and respective arcs representing respective answers to the respective textual questions, the identified variable being at least one of the respective textual questions and is associated with an identity of the respective node of the completeness graph (Figure 1, 0027-0028, 0035, 0039);
	identifying a plurality of terms corresponding to the identified question and other questions adjacent the identified question within the completeness graph by analyzing 
automatically generating the textual explanation for the identified question using the identified plurality of the terms (Figure 1, 0027-0028, 0035, 0039) ;
indexing the generated textual explanation logically associating the generated textual explanation to the identity of the respective node of the completeness graph such that the generated textual explanation is identified using the identity of the respective node of the completeness graph, thereby modifying the completeness graph (Figure 1, 0027-0028, 0035, 0039);
receiving additional user tax data from the shared data store and through an automatic crawling of user specific websites, the additional user tax data being stored in an MeF schema (Figure 1, 0027-0028, 0035, 0039);
automatically identifying an empty variable and one or more questions associated with the empty variable and to be answered for determining whether the user tax data qualifies for the tax topic and completing a tax topic qualification determination by traversing the completeness graph by providing the updated user tax data and the additional user tax data to the nodes of the completeness graph (Figure 1, 0027-0028, 0035, 0039);
generating one or more non-binding suggestions based at least in part upon the one or more of the questions (Figure 1, 0027-0028, 0035, 0039),
processing the one or more the non-binding suggestions and determining to determine at least one question associated with the empty variable and to be answered within the completeness graph (Figure 1, 0027-0028, 0035, 0039);

in response to determining that the respective textual explanation is indexed to the at least one question, generating and outputting a user interface presentation  present the at least one question and a user interface object associated with the respective textual explanation to the user through the display of the user computing device (Figure 1, 0027-0028, 0035, 0039); and
receiving a response to the at least one question, associated with the empty variable, and updating the completeness graph using the received response (Figure 1, 0027-0028, 0035, 0039).

39.	Regarding claims 2 and 8, Parker discloses wherein the plurality of terms comprises a term corresponding to a function including the variable corresponding to the identified question and a respective node of the completeness graph (Parker 0039).

40.	Regarding claims 6 and 12 Parker disclose wherein the textual explanation is automatically generated based on a hardcoded template including a data field, the data field corresponding to the variable and being configured to be fillable with a different variable related to the tax topic, the updated user tax data, and the additional user tax data (Parker 0039).

Claim Rejections - 35 USC § 103

41.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

42.	Claims 3, 5, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Parker [US Pub No. 2016/0162459 A1] in view of Brown et al. [US Patent No. 8,082,144 B1].

43.	Regarding claims 3 and 9 Parker in view of Brown disclose wherein the completeness graph is a logical tree, and wherein the variable is represented by a node in the logical tree (Brown Column 9 lines 19-30).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Parker and Brown to obtain invention specified.  The rationale to combine the teachings would be an improved method for explaining a form that includes receiving input code, wherein the input code is associated with the form, processing the input code to create an explanation dynamically associated with the form, and outputting the explanation into a 
natural language. is a logical tree, and wherein the variable is represented by a node in the logical tree? 

claims 5 and 11 Parker in view of Brown disclose wherein the explanation is a natural language phrase (Brown Column 3 lines 30-37).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Parker and Brown to obtain invention specified.  The rationale to combine the teachings would be an improved method for explaining a form that includes receiving input code, wherein the input code is associated with the form, processing the input code to create an explanation dynamically associated with the form, and outputting the explanation into a natural language. is a logical tree, and wherein the variable is represented by a node in the logical tree. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)
        2 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)